DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 07/27/22 is acknowledged.
Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulberg et al US Patent Pub. 2018/0049878A1.
	Stulberg et al discloses a method of repairing a bone part (see Fig. 1) comprising the steps of: attaching a first implant (1st augment, see paragraph 46 disclosing multiple stackable augments) to a first bone part (first side of bone), the first implant corresponding to an intraoperatively defined or intraoperatively selected cutting path; and attaching a preoperatively defined second implant (2nd augment) to the first implant, wherein the first implant and the second implant together augment the first bone part (as disclosed by paragraph 46, the augment shown in Fig. 7 can be made of two or more augments, as shown in the figure below).

    PNG
    media_image1.png
    371
    637
    media_image1.png
    Greyscale

	Regarding claims 2 and 19, see paragraph 42 disclosing different augments having different sizes and shapes.
	Regarding claim 3, see figure below.

    PNG
    media_image2.png
    249
    648
    media_image2.png
    Greyscale

Regarding claims 4 and 5, see Fig. 1.
Regarding claims 6 and 8, see Fig. 2, and 4-8.
Regarding claim 10, see paragraph 76.
Regarding claim 11, see paragraph 77.
Regarding claim 14, see paragraph 79 and Fig. 8.
Regarding claim 15, see paragraphs 42 and 44.
Regarding claim 16, see paragraph 45.
Regarding claim 17, see Figs. 1 and 7.
Regarding claim 18, see paragraph 76, if the augment is 3D printed, then there is a CAD model of the implant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stulberg et al US Patent Pub. 2018/0049878A1.
Stulberg et al discloses the invention substantially as claimed.  However, Stulberg et al does not disclose the fabrication of the implants intraoperatively, the Boolean operation performance and CNC milling or CNC lathing of a block of material.
	Regarding the intraoperatively fabrication, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to fabricate the augmented implants intraoperatively because Applicant has not disclosed that by making the augmented implants intraoperatively provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the preoperatively fabrication of the augments because it would reduce the time of the surgery.
	Therefore, it would have been an obvious matter of design choice to modify the Stulberg et al reference to obtain the invention as specified in claim 9.
	Regarding the Boolean operation (claim 12), at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the Boolean operation during the CAD modeling because Applicant has not disclosed that by using the Boolean operation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well as well with the Stulberg et al modelling.
	Therefore, it would have been an obvious matter of design choice to modify the Stulberg et al reference to obtain the invention as specified in claim 12.
	Regarding the CNC milling (claim 13), at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the CNC milling of the implants because Applicant has not disclosed that by using the CNC milling operation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the additive manufacturing of the Stulberg et al refeence.
	Therefore, it would have been an obvious matter of design choice to modify the Stulberg et al reference to obtain the invention as specified in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/9/22